DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 06/22/2021 Final Office Action, claims 1-4 and 6-19 were pending. Claim 1 was rejected. Claims 2-4 were objected to. Claims 6-19 were withdrawn.
In the 07/26/2021 Reply, claims 1 and 6-19 were canceled. Claim 2 was amended.
Claims 2-4 remain pending.

Remarks and Amendments
	Claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over CN103385912A (published 11/13/2013; machine translation from Google Patents) and Sha, Jingshu, et al., CHINESE PHARMACEUTICAL BULLETIN, 21:665 (1986, cited in 03/14/2018 IDS):

    PNG
    media_image1.png
    651
    623
    media_image1.png
    Greyscale

	Applicant amended claim 2, not rejected, to be independent, while canceling claim 1. On reconsideration, this rejection is withdrawn for the following reasons:  (1) the rejection is based .

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Charles Ho on 08/05/2021. Please amend the claim 2 as follows:

Annotated version:
2.	A method of treating a disease caused by a Multi-Drug Resistant Acinetobacter Baumanni Polymyxin B 

Clean version:
2.	A method of treating a disease caused by a Multi-Drug Resistant Acinetobacter Baumanni infection, comprising administering Pithecellobium Clypearia Benth Extract (EA) in combination with at least one antibiotic selected from the group consisting of imipenem, Tetracycline, Polymyxin B, Ceftazidime and Levofloxacin; and wherein the EA is a water extract or ethanol extract.

Conclusion
Claims 2-4 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655